EXHIBIT 10.1


 


 


 
OHR PHARMACEUTICAL, Inc.
 
2009 STOCK Incentive Plan
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

  1.   Purpose      3.                     2.   Definitions      3              
      3.   Term of the Plan      5.                     4.   Stock Subject to
the Plan      5.                     5.   Administration     5.                
    6.   Authorization of Grants     6                     7.   Specific Terms
of Awards      6                     8.   Adjustment Provisions      9          
          9.   Settlement of Awards      10                     10.  
Reservation of Stock     12                     11.   No Special Employment or
Other Rights     12                     12.   Nonexclusivity of the Plan      12
                    13.   Termination and Amendment of the Plan      12        
            14.   Notices and Other Communications     12                    
15.   Governing Law      12  

 
 
2

--------------------------------------------------------------------------------

 
 
2009 STOCK Incentive Plan
 
 
1.           Purpose
 
This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business.  The Plan
is intended to be an incentive stock option plan within the meaning of Section
422 of the Code, but not all Awards are required to be Incentive Options.
 
2.           Definitions
 
As used in this Plan, the following terms shall have the following meanings:
 
2.1.           Accelerate, Accelerated, and Acceleration, when used with respect
to an Option, means that as of the time of reference the Option will become
exercisable with respect to some or all of the shares of Stock for which it was
not then otherwise exercisable by its terms, and, when used with respect to
Restricted Stock, means that the Risk of Forfeiture otherwise applicable to the
Stock shall expire with respect to some or all of the shares of Restricted Stock
then still otherwise subject to the Risk of Forfeiture.
 
2.2.           Acquisition means a merger or consolidation of the Company with
or into another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions.
 
2.3.           Affiliate means any corporation, partnership, limited liability
company, business trust, or other entity controlling, controlled by or under
common control with the Company.
 
2.4.           Award means any grant or sale pursuant to the Plan of Options,
Restricted Stock or Stock Grants.
 
2.5.           Award Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of the Award.
 
2.6.           Board means the Company’s Board of Directors.
 
2.7.           Change of Control means the occurrence of any of the following
after the date of the approval of the Plan by the Board:
 
(a)           an Acquisition, unless securities possessing more than 35% of the
total combined voting power of the survivor’s or acquirer’s outstanding
securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 35% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction, or
 
(b)           any person or group of persons (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended and in effect from
time to time), directly or indirectly acquires beneficial ownership (determined
pursuant to Securities and Exchange Commission Rule 13d-3 promulgated under the
said Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company's outstanding securities, other than (i) the Company
or an Affiliate, (ii) an employee benefit plan of the Company or any of its
Affiliates, (iii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities.
 
 
3

--------------------------------------------------------------------------------

 
 
2.8.             Code means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto, and any regulations issued from
time to time thereunder.
 
2.9.            Committee means any committee of the Board delegated
responsibility by the Board for the administration of the Plan, as provided in
Section 5 of the Plan.  For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.
 
2.10.           Company means Ohr Pharmaceutical Inc. Corporation, a corporation
organized under the laws of the state of Delaware.
 
2.11.           Grant Date means the date as of which an Option is granted, as
determined under Section 7.1(a) or the date upon which a recipient is granted an
Award of Restricted Stock, as applicable.
 
2.12.           Incentive Option means an Option which by its terms is to be
treated as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
2.13.           Market Value means the value of a share of Stock on any date as
determined by the Committee.
 
2.14.           Nonstatutory Option means any Option that is not an Incentive
Option.
 
2.15.           Option means an option to purchase shares of Stock.
 
2.16.           Optionee means a Participant to whom an Option shall have been
granted under the Plan.
 
2.17.           Participant means any holder of an outstanding Award under the
Plan.
 
2.18.           Plan means this 2009 Equity Incentive Plan of the Company, as
amended from time to time, and including any attachments or addenda hereto.
 
2.19.           Restricted Stock means a grant of sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.
 
2.20.           Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock, during which the
shares of Restricted Stock are subject to a Risk of Forfeiture described in the
applicable Award Agreement.
 
2.21.           Risk of Forfeiture means a limitation on the right of the
Participant to retain Restricted Stock, including a right in the Company to
reacquire the Shares at less than their then Market Value, arising because of
the occurrence or non-occurrence of specified events or conditions.
 
2.22.           Stock means common stock, par value $0.0001 per share, of the
Company and such other securities as may be substituted for Stock pursuant to
Section 8.
 
2.23.           Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.
 
2.24.           Stockholders’ Agreement means any agreement by and among the
holders of at least a majority of the outstanding voting securities of the
Company and setting forth, among other provisions, restrictions upon the
transfer of shares of Stock or on the exercise of rights appurtenant thereto
(including but not limited to voting rights).
 
 
4

--------------------------------------------------------------------------------

 
 
2.25.           Ten Percent Owner means a person who owns, or is deemed within
the meaning of Section 422(b)(6) of the Code to own, stock possessing more than
10% of the total combined voting power of all classes of stock of the Company
(or any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code).  Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.
 
3.           Term of the Plan
 
Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the earlier of the adoption of the Plan by the Board or approval
of the Plan by the Company’s stockholders.  Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan.  Awards of Incentive Options granted prior to stockholder approval of the
Plan are expressly conditioned upon such approval, but in the event of the
failure of the stockholders to approve the Plan shall thereafter and for all
purposes be deemed to constitute Nonstatutory Options.
 
4.           Stock Subject to the Plan
 
At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan exceed 1,000,000 shares of Stock;
subject, however, to the provisions of Section 8 of the Plan.  For purposes of
applying the foregoing limitation, if any Option expires, terminates, or is
cancelled for any reason without having been exercised in full, or if any Award
of Restricted Stock is forfeited by the recipient, the shares not purchased by
the Optionee or forfeited by the recipient shall again be available for Awards
to be granted under the Plan.  Shares of Stock issued pursuant to the Plan may
be either authorized but unissued shares or shares held by the Company in its
treasury.
 
5.           Administration
 
The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants, in accordance with such guidelines as the Committee shall set forth
at any time or from time to time. Subject to the provisions of the Plan, the
Committee shall have complete authority, in its discretion, to make or to select
the manner of making all determinations with respect to each Award to be granted
by the Company under the Plan including the employee, consultant or director to
receive the Award and the form of Award.  In making such determinations, the
Committee may take into account the nature of the services rendered by the
respective employees, consultants, and directors, their present and potential
contributions to the success of the Company and its Affiliates, and such other
factors as the Committee in its discretion shall deem relevant.  Subject to the
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective Award
Agreements (which need not be identical), and to make all other determinations
necessary or advisable for the administration of the Plan.  The Committee’s
determinations made in good faith on matters referred to in the Plan shall be
final, binding and conclusive on all persons having or claiming any interest
under the Plan or an Award made pursuant to hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Authorization of Grants
 
6.1.           Eligibility.  The Committee may grant from time to time and at
any time prior to the termination of the Plan one or more Awards, either alone
or in combination with any other Awards, to any employee of or consultant to one
or more of the Company and its Affiliates or to any non-employee member of the
Board or of any board of directors (or similar governing authority) of any
Affiliate. However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option.
 
6.2.           General Terms of Awards.  Each grant of an Award shall be subject
to all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Section), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe.  No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant has executed an agreement evidencing the Award, delivered a
fully executed copy thereof to the Company, and otherwise complied with the
applicable terms and conditions of such Award.
 
6.3.           Non-Transferability of Awards. Except as otherwise provided in
this Section, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  All of a Participant’s rights in any Award may be exercised
during the life of the Participant only by the Participant or the Participant’s
legal representative.  However, the Committee may, at or after the grant of an
Award of a Nonstatutory Option, or shares of Restricted Stock, provide that such
Award may be transferred by the recipient to a family member; provided, however,
that any such transfer is without payment of any consideration whatsoever and
that no transfer shall be valid unless first approved by the Committee, acting
in its sole discretion.  For this purpose, “family member” means any child,
stepchild, grandchild, parent, stepparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than fifty (50) percent of the beneficial
interests, a foundation in which the foregoing persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than fifty (50) percent of the voting interests.
 
7.           Specific Terms of Awards
 
7.1.           Options.
 
(a)           Date of Grant.  The granting of an Option shall take place at the
time specified in the Award Agreement.  Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.
 
(b)           Exercise Price.  The price at which shares of Stock may be
acquired under each Incentive Option shall be not less than 100% of the Market
Value of Stock on the Grant Date, or not less than 110% of the Market Value of
Stock on the Grant Date if the Optionee is a Ten Percent Owner.  The price at
which shares may be acquired under each Nonstatutory Option shall not be so
limited solely by reason of this Section.
 
(c)           Option Period.  No Incentive Option may be exercised on or after
the tenth anniversary of the Grant Date, or on or after the fifth anniversary of
the Grant Date if the Optionee is a Ten Percent Owner.  The Option period under
each Nonstatutory Option shall not be so limited solely by reason of this
Section.
 
(d)           Exercisability.  An Option may be immediately exercisable or
become exercisable in such installments, cumulative or non-cumulative, as the
Committee may determine.  In the case of an Option not otherwise immediately
exercisable in full, the Committee may Accelerate such Option in whole or in
part at any time; provided, however, that in the case of an Incentive Option,
any such Acceleration of the Option would not cause the Option to fail to comply
with the provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Termination of Association with the Company.  Unless the Committee
shall provide otherwise with respect to any Option, if the Optionee’s employment
or other association with the Company and its Affiliates ends for any reason,
including because of the Optionee’s employer ceasing to be an Affiliate, any
outstanding Option of the Optionee shall cease to be exercisable in any respect
not later than 30 days following that event and, for the period it remains
exercisable following that event, shall be exercisable only to the extent
exercisable at the date of that event.  Military or sick leave or other bona
fide leave shall not be deemed a termination of employment or other association,
provided that it does not exceed the longer of ninety (90) days or the period
during which the absent Optionee’s reemployment rights, if any, are guaranteed
by statute or by contract.
 
(f)           Method of Exercise.  An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 14, specifying the
number of shares with respect to which the Option is then being exercised.  The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the shares
to be purchased or, if the Committee had so authorized on the grant of an
Incentive Option or on or after grant of an Nonstatutory Option (and subject to
such conditions, if any, as the Committee may deem necessary to avoid adverse
accounting effects to the Company) by delivery to the Company of
 
(i) shares of Stock having a Market Value equal to the exercise price of the
shares to be purchased, or
 
(ii) the Optionee’s executed promissory note in the principal amount equal to
the exercise price of the shares to be purchased and otherwise in such form as
the Committee shall have approved.
 
If the Stock becomes traded on an established market, payment of any exercise
price may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company).  Receipt by the Company of such notice and payment in any authorized
or combination of authorized means shall constitute the exercise of the
Option.  Within thirty (30) days thereafter but subject to the remaining
provisions of the Plan, the Company shall deliver or cause to be delivered to
the Optionee or his agent a certificate or certificates for the number of shares
then being purchased.  Such shares shall be fully paid and nonassessable.
 
(g)           Limit on Incentive Option Characterization.  An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”.  The current limit for any Optionee
for any calendar year shall be $100,000 minus the aggregate Market Value at the
date of grant of the number of shares of Stock available for purchase for the
first time in the same year under each other Incentive Option previously granted
to the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986.  Any shares of Stock
which would cause the foregoing limit to be violated shall be deemed to have
been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.
 
(h)           Notification of Disposition.  Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such shares prior to the
expiration of the holding periods specified by Section 422(a)(1) of the Code
and, if and to the extent that the realization of income in such a disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, to remit to the Company an amount in cash
sufficient to satisfy those requirements.
 
(i)           Rights Pending Exercise. No person holding an Option shall be
deemed for any purpose to be a stockholder of the Company with respect to any of
the shares of Stock issuable pursuant to his Option, except to the extent that
the Option shall have been exercised with respect thereto and, in addition, a
certificate shall have been issued therefor and delivered to such holder or his
agent.
 
 
7

--------------------------------------------------------------------------------

 
 
7.2.           Restricted Stock.
 
(a)           Purchase Price.  Shares of Restricted Stock in respect of any
Award under the Plan shall be issued for such consideration, in cash, other
property or services, the recipient’s executed promissory note in the principal
amount equal to the purchase price of the shares of Restricted Stock covered by
such Award (in such form as the Committee shall have approved) or any
combination thereof, as is determined by the Committee.
 
(b)           Issuance of Certificates.  Each Participant receiving a Restricted
Stock Award, subject to subsection (c) below, shall be issued a stock
certificate in respect of such shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and, if applicable, shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award substantially in the following form:
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF OHR PHARMCAEUTICAL INC.
2009 EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BY THE REGISTERED
OWNER AND OHR PHARMACEUTICAL INC.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE
IN THE OFFICES OF OHR PHARMACEUTICAL INC.
 
(c)           Escrow of Shares.  The Committee may require that the stock
certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the Stock covered by such Award.
 
(d)           Restrictions and Restriction Period.  During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement.  Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
 
(e)           Rights Pending Lapse of Risk of Forfeiture or Forfeiture of
Award.  Except as otherwise provided in the Plan or the applicable Award
Agreement, at all times prior to lapse of any Risk of Forfeiture applicable to,
or forfeiture of, an Award of Restricted Stock, the Participant shall have all
of the rights of a stockholder of the Company, including the right to vote, and
the right to receive any dividends with respect to, the shares of Restricted
Stock.  The Committee, as determined at the time of Award, may permit or require
the payment of cash dividends to be deferred and, if the Committee so
determines, reinvested in additional Restricted Stock to the extent shares are
available under Section 4.
 
(f)           Termination of Association with the Company.  Unless the Committee
shall provide otherwise for any Award of Restricted Stock, upon termination of a
Participant’s employment or other association with the Company and its
Affiliates for any reason during the Restriction Period, including because of
the Participant’s employer ceasing to be an Affiliate during the Restriction
Period, all shares of Restricted Stock still subject to Risk of Forfeiture shall
be forfeited or otherwise subject to return to or repurchase by the Company on
the terms specified in the Award Agreement; provided, however, that military or
sick leave or other bona fide leave shall not be deemed a termination of
employment or other association, if it does not exceed the longer of ninety (90)
days or the period during which the absent Participant’s reemployment rights, if
any, are guaranteed by statute or by contract.
 
(g)           Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered.
 
 
8

--------------------------------------------------------------------------------

 
 
7.3.           Stock Grants. Stock Grants shall be awarded solely in recognition
of significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate.  Stock Grants shall be made
without forfeiture conditions of any kind.
 
7.4.           Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan granted to a Participant who
is, at the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States.  The Committee may
establish supplements to, or amendments, restatements, or alternative versions
of the Plan for the purpose of granting and administrating any such modified
Award.  No such modification, supplement, amendment, restatement or alternative
version may increase the share limit of Section 4.
 
8.           Adjustment Provisions
 
8.1.           Adjustment for Corporate Actions. All of the share numbers set
forth in the Plan reflect the capital structure of the Company as of June 22,
2009.  Subject to Section 8.3, if subsequent to that date the outstanding shares
of Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Stock, through merger, consolidation, sale of all or substantially all
the property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, or other similar distribution
with respect to such shares of Stock, an appropriate and proportionate
adjustment will be made in (i) the maximum numbers and kinds of shares provided
in Section 4, (ii) the numbers and kinds of shares or other securities subject
to the then outstanding Awards, (iii) the exercise price for each share or other
unit of any other securities subject to then outstanding Options (without change
in the aggregate purchase price as to which such Options remain exercisable),
and (iv) the repurchase price of each share of Restricted Stock then subject to
a Risk of Forfeiture in the form of a Company repurchase right.
 
8.2.           Change in Control. Subject to any provisions of the then
outstanding Awards granting greater rights to the holders thereof, in the event
of a Change in Control (including a Change of Control which is an Acquisition),
any Restricted Stock Award still then subject to a Risk of Forfeiture and any
outstanding Option not then exercisable in full shall vest under the terms of
the Award.  The preceding shall apply as well to shares of Restricted Stock the
repurchase rights of which are held by an acquiring entity, and outstanding
Options which are assumed by an acquiring entity or replaced by comparable
options to purchase shares of the capital stock of a successor or acquiring
entity or parent thereof.  The Committee shall have the discretion, exercisable
either in advance of a Change in Control or at the time thereof, to provide
(upon such terms as it may deem appropriate) for (i) the automatic Acceleration
of one or more outstanding Options that do not otherwise Accelerate by reason of
the Change in Control, and/or (ii) the subsequent termination of one or more of
the Company's repurchase rights with respect to Restricted Stock Awards that do
not otherwise terminate at that time, in the event that the employment of the
respective grantees of such Awards should subsequently terminate following such
Change in Control.
 
8.3.           Dissolution or Liquidation.  Upon dissolution or liquidation of
the Company, other than as part of an Acquisition or similar transaction, each
outstanding Option shall terminate, but the Optionee (if at the time in the
employ of or otherwise associated with the Company or any of its Affiliates)
shall have the right, immediately prior to the dissolution or liquidation, to
exercise the Option to the extent exercisable on the date of dissolution or
liquidation.
 
8.4.           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Sections, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances.
 
 
9

--------------------------------------------------------------------------------

 
 
8.5.           Related Matters.  Any adjustment in Awards made pursuant to this
Section 8 shall be determined and made, if at all, by the Committee and shall
include any correlative modification of terms, including of Option exercise
prices, rates of vesting or exercisability, Risks of Forfeiture and applicable
repurchase prices for Restricted Stock, which the Committee may deem necessary
or appropriate so as to ensure the rights of the Participants in their
respective Awards are not substantially diminished nor enlarged as a result of
the adjustment and corporate action other than as expressly contemplated in this
Section 8.  No fraction of a share shall be purchasable or deliverable upon
exercise, but in the event any adjustment hereunder of the number of shares
covered by an Award shall cause such number to include a fraction of a share,
such number of shares shall be adjusted to the nearest smaller whole number of
shares.  No adjustment of an Option exercise price per share pursuant to this
Section 8 shall result in an exercise price which is less than the par value of
the Stock.
 
9.           Settlement of Awards
 
9.1.           Violation of Law.  Notwithstanding any other provision of the
Plan or the relevant Award Agreement, if, at any time, in the reasonable opinion
of the Company, the issuance of shares of Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance and the
delivery of a certificate for such shares until (i) approval shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation and
(ii) in the case where such issuance would constitute a violation of a law
administered by or a regulation of the Securities and Exchange Commission, one
of the following conditions shall have been satisfied:
 
(a)           the shares are at the time of the issue of such shares effectively
registered under the Securities Act of 1933; or
 
(b)           the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel in form and substance satisfactory
to the Company) that the sale, transfer, assignment, pledge, encumbrance or
other disposition of such shares or such beneficial interest, as the case may
be, does not require registration under the Securities Act of 1933, as amended
or any applicable State securities laws.
 
The Company shall make all reasonable efforts to bring about the occurrence of
said events.
 
9.2.           Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company.
 
9.3.           Investment Representations.  The Company shall be under no
obligation to issue any shares covered by any Award unless the shares to be
issued pursuant to Awards granted under the Plan have been effectively
registered under the Securities Act of 1933, as amended, or the Participant
shall have made such written representations to the Company (upon which the
Company believes it may reasonably rely) as the Company may deem necessary or
appropriate for purposes of confirming that the issuance of such shares will be
exempt from the registration requirements of that Act and any applicable state
securities laws and otherwise in compliance with all applicable laws, rules and
regulations, including but not limited to that the Participant is acquiring the
shares for his or her own account for the purpose of investment and not with a
view to, or for sale in connection with, the distribution of any such shares.
 
 
10

--------------------------------------------------------------------------------

 
 
9.4.           Registration.  If the Company shall deem it necessary or
desirable to register under the Securities Act of 1933, as amended or other
applicable statutes any shares of Stock issued or to be issued pursuant to
Awards granted under the Plan, or to qualify any such shares of Stock for
exemption from the Securities Act of 1933, as amended or other applicable
statutes, then the Company shall take such action at its own expense.  The
Company may require from each recipient of an Award, or each holder of shares of
Stock acquired pursuant to the Plan, such information in writing for use in any
registration statement, prospectus, preliminary prospectus or offering circular
as is reasonably necessary for that purpose and may require reasonable indemnity
to the Company and its officers and directors from that holder against all
losses, claims, damage and liabilities arising from use of the information so
furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.  In addition, the Company may require
of any such person that he or she agree that, without the prior written consent
of the Company or the managing underwriter in any public offering of shares of
Stock, he or she will not sell, make any short sale of, loan, grant any option
for the purchase of, pledge or otherwise encumber, or otherwise dispose of, any
shares of Stock during the 180 day period commencing on the effective date of
the registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 9.4, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company's directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company's
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company's directors and officers.
 
9.5.           Placement of Legends; Stop Orders; etc.  Each share of Stock to
be issued pursuant to Awards granted under the Plan may bear a reference to the
investment representation made in accordance with Section 9.3 in addition to any
other applicable restriction under the Plan, the terms of the Award and to the
fact that no registration statement has been filed with the Securities and
Exchange Commission in respect to such shares of Stock.  All certificates for
shares of Stock or other securities delivered under the Plan shall be subject to
such stock transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of any stock
exchange upon which the Stock is then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
 
9.6.           Tax Withholding. Whenever shares of Stock are issued or to be
issued pursuant to Awards granted under the Plan, the Company shall have the
right to require the recipient to remit to the Company an amount sufficient to
satisfy federal, state, local or other withholding tax requirements if, when,
and to the extent required by law (whether so required to secure for the Company
an otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares.  The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award.
 
 
11

--------------------------------------------------------------------------------

 
 
10.           Reservation of Stock
 
The Company shall at all times during the term of the Plan and any outstanding
Options granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Options and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.
 
11.           No Special Employment or Other Rights
 
Nothing contained in the Plan or in any Award Agreement shall confer upon any
recipient of an Award any right with respect to the continuation of his or her
employment or other association with the Company (or any Affiliate), or
interfere in any way with the right of the Company (or any Affiliate), subject
to the terms of any separate employment or consulting agreement or provision of
law or corporate charter, certificate or articles, or by-laws, to the contrary,
at any time to terminate such employment or consulting agreement or to increase
or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other association with the Company and its Affiliates.
 
12.           Non-exclusivity of the Plan
 
Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.
 
13.           Termination and Amendment of the Plan
 
The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable.  Unless the Board otherwise expressly provides,
no amendment of the Plan shall affect the terms of any Award outstanding on the
date of such amendment.  In any case, no termination or amendment of the Plan
may, without the consent of any recipient of an Award granted hereunder,
adversely affect the rights of the recipient under such Award.
 
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without his or her consent.
 
14.           Notices and Other Communications
 
Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor.  All such notices, requests, demands and other
communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.
 
15.           Governing Law
 
The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the state of
New York, without regard to the conflict of laws principles thereof.
 
 
12

--------------------------------------------------------------------------------

 